DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP request filed on April 22, 2022 is improper because a non-broadening amendment to at least one independent claim was not submitted.  In this case, independent claims 1 and 10 were amended to recite that the restart control device “checks whether the scan end status value needs to be recovered”.  Claims 1 and 10 previously recited that the scan end status value is checked to need to be recovered in a polling manner by the restart control device.  The removal of “in a polling manner” represent a broadening of claims 1 and 10 because “polling” further limits the manner in which the checking is performed.  The request is therefore improper and the amendment is treated under pre-pilot procedure.  Under pre-pilot procedure, the amendments require additional consideration because, in addition to broadening the independent claims, they do not fully address the grounds for rejection and/or raise issues with dependent claims (e.g., claim 1 recites a first and second processing circuit performing functions, but dependent claims persist in attributing function to the electronic device, restart control device, or keyboard scan controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov